Citation Nr: 0838777	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss.

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran had active service from July 1953 to June 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for chronic bilateral hearing loss disability and 
chronic tinnitus.  In March 2008, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic bilateral sensorineural hearing loss disability has 
not been objectively shown to have originated during active 
service.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's chronic tinnitus 
has not been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Suppl. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2007 as amended).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Suppl. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007 as amended).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection, the Board observes that the RO issued a VCAA 
notice to the veteran in August 2005 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The August 2005 VCAA notice was issued prior to the 
August 2006 rating decision from which the instant appeal 
arises.  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Suppl. 2007) and 38 C.F.R. 
§ 3.159(b) (2007 as amended) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an evaluation and an effective date 
for an initial award of service connection.  Although the 
veteran was not provided with notice of the type of evidence 
necessary to assign an evaluation or an effective date for an 
initial award of service connection, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as a preponderance of the evidence is against 
the veteran's claims for service connection and any questions 
as to the appropriate initial evaluations and effective dates 
to be assigned are rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded 
both a hearing before a VA hearing officer and a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The hearing transcripts are of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Suppl. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (C.A. Fed. 2007).  


II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Chronic Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
chronic bilateral hearing loss disability.  At his June 1956 
physical examination for service separation, the veteran 
exhibited bilateral 15/15 auditory acuity.  Auditory acuity 
of 15/15 is normal.  See Smith v. Derwinski, 2 Vet. App. 137, 
140 (1992).  

A November 2000 private audiological evaluation reflects that 
the veteran exhibited bilateral hearing loss disability.  The 
audiological findings were not reduced to numerical results.  

In his August 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he had 
served as a rifle instructor while in the Marine Corps.  He 
reported that he had not been provided with hearing 
protection.  

An undated written statement from the Audiology Center 
received in August 2005 indicates that the veteran had 
bilateral high frequency hearing loss disability "consistent 
with being in a noisy environment, military artillery etc."  

At a July 2006 VA examination for compensation purposes, the 
veteran complained of chronic bilateral hearing loss since 
approximately 1965.  He reported inservice noise exposure 
associated with M-1 rifle fire, hand grenades, and jet 
aircraft during active service and post-service noise 
exposure as a heavy equipment operator, welder, and mechanic 
and while hunting.  He stated that he had used hearing 
protection in his post-service employment.  On audiological 
evaluation, the veteran exhibited pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
95
105
LEFT
30
45
75
80
95

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 74 percent in the left ear.  
The veteran was diagnosed with severe bilateral sensorineural 
hearing loss disability.  The examiner opined that: 

It is less likely as not that this 
veteran incurred a hearing loss as a 
result of exposure to noise in the 
military service.  He stated he was not 
aware of his hearing loss until 1965 and 
he was separated in 1956.  He has a 
35-year history of working in noise of 
which he began wearing hearing protection 
after eight years and he was exposed to 
hazardous noise while hunting.  

In his August 2006 notice of disagreement, the veteran 
advanced that his bilateral hearing loss disability was the 
"direct result of my service in the Marine Corps as a rifle 
instructor and being stationed on a Navy Air Base for 18 
months."  

At the August 2006 hearing before a VA hearing officer and 
the March 2008 videoconference hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that he had 
been exposed to significant inservice noise as a Marine Corps 
rifle instructor and while stationed on a naval air base.  He 
clarified that he used hearing protection after service 
separation in his employment and while hunting.  The veteran 
stated that his treating "hearing aid doctors" had 
attributed his bilateral hearing loss disability to "too 
much noise." He acknowledged that he had initially 
experienced impaired hearing in the 1960's.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Chronic bilateral hearing loss disability was not 
shown during active service or for many years thereafter.  
While his treating and examining audiologists have attributed 
the veteran's bilateral sensorineural hearing loss disability 
to noise exposure, they did not specifically conclude that it 
was etiologically related to his inservice noise exposure.  
Indeed, the examiner at the July 2006 VA examination for 
compensation purposes specifically negated such an 
etiological relationship.  

The veteran advances that his chronic bilateral hearing loss 
disability was precipitated by his inservice noise exposure 
while a Marine Corps rifle instructor and when he was 
stationed at a naval air base.  No competent medical 
professional has attributed the onset of the veteran's 
chronic bilateral sensorineural hearing loss disability to 
active service.  Indeed, the veteran's claim is supported 
solely by his own testimony and written statements.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
existence or causation of a particular condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of any objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  

B.  Chronic Tinnitus

The veteran's service medical records make no reference to 
chronic tinnitus.  In his August 2005 Veteran's Application 
for Compensation or Pension (VA Form 21-526), the veteran 
reported that he had initially been treated for tinnitus in 
"approx[imately] 1980."  

At the July 2006 VA examination for compensation purposes, 
the veteran denied experiencing tinnitus in either ear.  

At the August 2006 hearing before a VA hearing officer and 
the March 2008 videoconference hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that he 
experienced intermittent tinnitus.  He clarified that he had 
misunderstood the examiner at the July 2006 VA examination 
for compensation purposes and meant to convey that he 
experienced intermittent tinnitus.  He was not sure when his 
tinnitus initially manifested itself.  

A veteran is competent to describe his or her experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  The 
veteran has testified that he currently suffers from chronic 
tinnitus.  He is unaware of when his tinnitus was initially 
manifested.  The Board has no basis to question the veteran's 
credibility.  However, the veteran has not alleged that his 
chronic tinnitus began at any point prior to 1980.  He is not 
competent to establish an etiological relationship between 
his post-service tinnitus and active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  No competent medical 
professional has attributed the onset of the veteran's 
chronic tinnitus to active service.  

In the absence of any evidence that the claimed disorder 
originated during active service, the Board finds that a 
preponderance of the evidence is against service connection 
for chronic tinnitus.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


